                            UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 GREENVILLE DIVISION

MARTIN MCDONALD                                                                           PLAINTIFF

v.                                                         CAUSE NO.: 4:18-CV-00047-DMB-JMV

MIDTOWN INVESTMENTS, LLC
d/b/a CUSTOM MEDICAL SOLUTIONS                                                          DEFENDANT

                      ORDER AMENDING CASE MANAGEMENT ORDER

       This matter is before the court on the joint oral motion entered this day on behalf of the parties

to amend the [15] case management order. Having considered the motion and the relevant deadlines,

the court finds that the motion is well taken and should be GRANTED.

       IT IS HEREBY ORDERED that certain deadlines in the court’s case management

order are extended follows:

       1.      All discovery must be completed by July 5, 2019;

       2.      All dispositive and Daubert-type motions challenging another party’s expert must be
               filed by July 9, 2019; and

       Finally, as only five months now remain between the dispositive motions deadline and the trial

date, the parties are forewarned that no further extensions shall be granted absent a trial continuance.


       SO ORDERED this 20th day of June, 2019.

                                      /s/ Jane M. Virden______________________
                                      United States Magistrate Judge
